DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11, as currently written, depends from itself.  It appears that applicant intended to have claim 11 depends from claim 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO 2007/113100 to Yoakim et al. (“Yoakim”). 
Regarding claim 1, Yoakim teaches a capsule for use in a high-pressure espresso coffee machine (page 1, lines 26-29, page 3, lines 6-28), which machine has a 
- wherein the capsule (4) is formed from a ductile metal (page 14, lines 29-31, the capsule of Yoakim may be of aluminum, which is the same ductile metal as that of the instant application, see instant specification, para [0038], ductile metal such as aluminum) 
 - the capsule (4) having a generally frusto-conical form with an upper surface and a lower surface, an annular flange being provided at the lower surface (see Fig. 2, Fig. 15, page 2, lines 1-8, page 13, line 29 to page 14 line 2; the frusto-conically shaped capsule of Yoakim has a configuration meeting the claimed limitations), 
- which annular flange is provided with sealing means (8) on the surface facing towards the upper surface (see Fig. 15b, the sealing member is arranged at the flange-like rime 6 of the capsule), wherein the sealing means (8) comprises a ring formed from a cellulose material or paper (page 21, lines 8-12, Yoakim teaches the inclusion of a sealing member in the form of a ring arranged at the flange-like rime 6 of the capsule, page 24, lines 5-9, Yoakim further teaches the suitable material for its sealing member include fibre, paper, vegetable fibres, meeting the claimed material limitations for the ring member being of cellulose material or paper), which ring deforms plastically in use when engaged by a capsule cage of a coffee machine to provide a seal (page 7, line 26, and page 25, lines 7-8, and page 30, lines 20-23; Yoakim teaches the sealing member can be pinched during closing in order to be pre-constrained to 
- the seal being held in position on the flange (page 8, lines 8-10, page 24, lines 11-13, page 25, lines 6-12). 

    PNG
    media_image1.png
    939
    629
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    413
    523
    media_image2.png
    Greyscale

Regarding claim 7, Yoakim teaches that the seal has a thickness of about 0.3 mm (page 25, line 17), meeting the claimed limitations, i.e., thickness of between 0.1 and 0.3 mm. 
Regarding claim 9, as discussed above in rejection to claim 1, Yoakim teaches a capsule as instantly claimed that includes a sealing means comprises a ring of the .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-6, 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoakim as applied to claim 1 above. 
The limitations of claim 1 are taught by Yoakim as discussed above. 
Regarding claims 3-5 and 10-11, as discussed above in rejection to claim 1, Yoakim teaches a capsule as instantly claimed that includes a sealing means comprises a ring of the same cellulose material or paper as instantly claimed. Yoakim teaches its seal may be of suitable materials including metal, fiber, paper, viscous paste, plastic or elastomer and combination thereof (page 7, lines 20-33). Yoakim also teaches its seal can be constituted of both inelastic material and resilient material as in layers (page 8, lines 1-5).  
It would have been obvious to a person of ordinary skill in the art to modify Yoakim, to include seal of a plurality layers (i.e., three layers laminate is considered being triplex laminate) as desired depending on the need of the end applications, such 
Regarding claim 6, Yoakim teaches its sealing member includes a ring of suitable material vegetable fibres/cellulose material (page 24, lines 5-9). Yoakim does not teach using a cellulose material having the specific weight as instantly claimed. 
Absent a showing of criticality with respect to specific weight (a result effective variable), it would have been obvious to a person of ordinary skill in the art to adjust the weight of the vegetable fibres/cellulose material through routine experimentation in order to achieve the desired properties of the sealing member once produced, which would have arrived at a workable weight that falls within the broad range as instantly claimed. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.05.
Regarding claim 8, Yoakim teaches as one of its embodiments that the seal has a thickness of about 0.3 mm (page 25, line 17), which thickness is considered close enough to the instantly claimed thickness of being 0.25mm.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782